UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6700


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

REGGIE ANDRE BECKTON,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington.      W. Earl Britt,
Senior District Judge. (7:11-cr-00061-BR-1; 7:15-cv-00068-BR)


Submitted:   September 9, 2015        Decided:   September 14, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reggie Andre Beckton, Appellant Pro Se. G. Norman Acker, III,
Dennis Michael Duffy, Jennifer P. May-Parker, Assistant United
States Attorneys, S. Katherine Burnette, Tobin Webb Lathan, Seth
Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Reggie Andre Beckton seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                              The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.             28   U.S.C.    § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies     this   standard      by

demonstrating         that     reasonable        jurists     would     find     that     the

district       court’s      assessment    of      the    constitutional         claims    is

debatable      or     wrong.     Slack    v.      McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and   that       the    motion   states     a   debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

        We have independently reviewed the record and conclude that

Beckton has not made the requisite showing.                            Accordingly, we

deny Beckton’s motions for a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal       contentions   are      adequately      presented       in    the



                                             2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3